DETAILED ACTION
Response to Amendment
Applicant’s amendments to claims 4, 9, 11-12, 15-18, the addition of claims 19-20, and the Specification amendments in the reply filed 17 February 2021 are acknowledged by the Examiner.
Claims 1-20 are pending in the current action.

Response to Arguments
Applicant's arguments filed 17 February 2021 have been fully considered but they are not persuasive. 
With respect to claim 1, Applicant argues that Phillips does not disclose first and second flexible tension members, Examiner disagrees. The claim does not require the tension members to be two separate entities, thus due to the difference forces present and different structural interactions in each of the two sections of cable 28, the cable 28 is interpreted to be divided into a left and right/first and second tension members. Annotated Fig 1, Annotated Fig 2, and Annotated Fig 3 are shown for clarity, the rejection and interpretation are maintained. 
With respect to claim 4 and claim 14, Applicant argues that Phillips does not disclose the claim limitations, Examiner disagrees. Phillips Annotated Fig 2 clearly shows horizontal rails 14/14 and cables 46 that allow pivoting relative to the rails 14, the rotational translation pathway along the length of the rails shown meeting the claim limitation. Annotated Fig 1, Annotated Fig 2, and Annotated Fig 3 are shown for clarity, the rejection and interpretation are maintained. 
With respect to claim 11 and 12, Applicant argues that Phillips is silent on the moveable anchors relative to the first and second legs, Examiner disagrees. Phillips, in Fig 1, and Fig 3, clearly shows ends of bar 24, each end interpreted as a moveable anchor, both of which are indirectly attached to the end of tension members 28, rotational movement of the anchors 24 by the wheel 26 results in movement of the harness as the tension members wind around the respective anchor portions. The locking system 34 is shown to lock the wheel 26 and thus would lock the anchors. Annotated Fig 1, Annotated Fig 2, and Annotated Fig 3 are shown for clarity, the rejection and interpretation are maintained. 
. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips (US 5176707).
With respect to claim 1, Phillips discloses A spinal traction device (Fig 1), comprising: a harness including a waist support panel which is securable to a user proximate the 5user's hips (Fig 2, harness 30/40 with panel 40); first and second flexible tension members coupled to the harness (Annotated Fig 1, first and second tension members 28/28 coupled via support 38- either side of the member 28 interpreted to be a tension member as each creates a different main direction for tension forces, Annotated Fig 1); and a support structure including stabilization legs and an upper support frame which supports the first and second flexible tension members at a predetermined support height  (Fig 1, support structure 12 with legs 16/16/16/16- Annotated Fig 1, height shown) and further includes a harness height adjustment mechanism (Fig 1, adjustment mechanism 26- wheel movement result in the harness height adjustment), 10wherein the first flexible tension member extends from the harness on a left side of the user, the second flexible tension member extends from the harness on a right side of the user (Fig 2, Annotated Fig 1, tension members being either side of cable 28 shown to extend from the harness and go in a direction either to the left or to the right), and the first and second flexible tension members are supported by the support structure at a spaced horizontal distance from one another (Fig 1, spaced along axle 24), such that the harness height adjustment mechanism facilitates 15movement of the user's hips above the user's 

    PNG
    media_image1.png
    699
    786
    media_image1.png
    Greyscale

Figure 1, Phillips
With respect to claim 2, Phillips discloses The spinal traction device of claim 1, further comprising a lower extremity support 20member extending below and supported by the support structure, the lower extremity support member including a calf support platform (Fig 1, lower extremity support 46/44 with calf platform 44; Annotated Fig 2).


    PNG
    media_image2.png
    412
    644
    media_image2.png
    Greyscale

Figure 2, Phillips
With respect to claim 3, Phillips discloses The spinal traction device of claim 2, wherein the lower extremity support member is movable relative to the upper support frame (Fig 2, cables 46 would allow for movement relative to support frame 12; Annotated Fig 2, swinging motion of lower extremity support shown).  
With respect to claim 4, Phillips discloses The spinal traction device of claim 3, wherein the upper support frame comprises a horizontally extending rail, and the lower extremity support member is translatable along the rail (Fig 1, horizontal rails 14/14, cables 46 allow pivoting relative to the rails 14 the moveable along the rail; Annotated Fig 2, rotational translation pathway along the length of the rails shown; further the cables are shown tied to the rail 14/14 thus the cables would be capable of being translated along the rail at the point where the members are connected).  
With respect to claim 5, Phillips discloses 30 The spinal traction device of claim 2, wherein the calf support platform comprises a left calf rest and a right calf rest which support left and right calves of the user, respectively (Fig 2, calf rest 44 interpreted to be divided into a right and a left half- Annotated Fig 1).  
With respect to claim 6, Phillips discloses The spinal traction device of claim 5, wherein the left and right calf rests are rotatable relative to the support structure to accommodate an orientation of the lower extremity (Fig 2, calf rests 44 moveable relative to the support structure 12 via cables 46- rotate motion shown in Annotated Fig 2).  
With respect to claim 7, Phillips discloses The spinal traction device of claim 1, wherein the stabilization legs comprise at least three legs in support of the upper support frame (Fig 2, four legs 16/16/16/16).  
With respect to claim 8, Phillips discloses The spinal traction device of claim 1, wherein the harness height adjustment 10mechanism includes a user manipulable adjustment (col 2 ln 40-50, user manipulates via handle 27).  
With respect to claim 9, Phillips discloses The spinal traction device of claim 1, wherein the harness height adjustment mechanism comprises a flexible tension member support configured to interface with the first and second flexible tension members and facilitate movement of the first and second 15flexible tension members relative to the flexible tension member support to cause a vertical position of the harness to change thereby adjusting the traction of the user's spine (Fig 1, tension member support 20/32- shown to support the tension members and the pulleys 32 facilitate vertical movement of the harness and thus a traction force).  
With respect to claim 10, Phillips discloses The spinal traction device of claim 9, wherein the stabilization legs comprise first and second legs extending from the flexible tension member support and configured to be 20located on left and right sides of the user, respectively (Fig 1, legs 16 shown extending from the tension support 20/32 and on a right and left side of a user- Annotated Fig 1).  
With respect to claim 11, Phillips discloses The spinal traction device of claim 10, wherein the harness height adjustment mechanism (Fig 1, height adjustment system interpreted to include members 26 and 32) further comprises first and second movable anchors associated with and movable relative to the first and second legs, respectively, wherein the first and second 25movable anchors are coupled to ends of the first and second flexible tension members, respectively, such that movement of the first and second movable anchors causes a vertical position of the harness to change thereby adjusting the traction of the user's spine (Fig 1, ends of bar 24, the moveable anchor, indirectly attached to the end of tension 

    PNG
    media_image3.png
    209
    372
    media_image3.png
    Greyscale

Figure 3, Phillips
With respect to claim 12, Phillips discloses The spinal traction device of claim 11, wherein the harness height adjustment 30mechanism further comprises a locking mechanism associated with each of the first and second movable anchors to facilitate selectively locking and releasing the first and second movable anchors (Fig 2, locking mechanism 34 indirectly connected to the anchors 38; the single locking mechanism 34 is shown associated with both the anchors via the wheel 26- Annotated Fig 3). 
With respect to claim 14, Phillips discloses 5A spinal traction device, comprising: a support structure (Fig 1, support structure 12); a harness configured to be secured to a user proximate the user's hips (Fig 2, harness 40); a flexible tension member coupled to the support structure and the harness, such that the user's hips are supported above the user's upper body and at least a 10portion of the user's upper body weight serves to traction at least a portion of the user's spine (Fig 2, tensions member 28- either side of the member 28 interpreted to be a tension member as each creates a different main direction for force, Annotated Fig 1); and a lower extremity support member supported by the support structure for supporting a lower extremity of the user (Fig 1, lower extremity support 44, Annotated Fig 2), wherein the lower extremity support member is translatable relative to the support structure to facilitate positioning the 15lower extremity support member relative to the user (Fig 2, calf rests 44 moveable relative to the support structure 12 via cables 46- Fig 2; Annotated Fig 2, rotational translation pathway along the length of the rails shown).  
With respect to claim 15, Phillips discloses The spinal traction device of claim 14, wherein the flexible tension member is adjustable by the user to cause a vertical position of the harness to change thereby adjusting the traction of the user's spine (col 2 ln 60-65; tension members 28 adjustable via wheel 26).  
With respect to claim 16, Phillips discloses The spinal traction device of claim 15, wherein the support structure comprises a flexible tension member support (Fig 1, tension member support 20/32) and stabilization legs extending from the flexible tension member support, wherein the flexible tension member support is configured to support the flexible tension member (Fig 1, stabilization legs 16).  
With respect to claim 17, Phillips discloses The spinal traction device of claim 16, wherein at least one of the stabilization legs comprises a movable anchor associated with and movable relative to the stabilization leg (Fig 1, stabilization leg interpreted to include the bearings 22 which each have a movable anchor- the respective ends of the bar 24; Annotated Fig 3, anchors shown, anchors are rotated within and thus moveable relative to bearings 22/legs 16), wherein the movable anchor is coupled to an end of the flexible tension member (Fig 1, ends of bar 24, the moveable anchor, indirectly attached to the end of tension members 28; Annotated Fig 3), such that movement of the movable anchor causes a vertical position of the harness to change 30thereby adjusting the traction of the user's spine (col 2 ln 60-65).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Miles et al (US 8523743).
With respect to claim 13, Phillips discloses The spinal traction device of claim 12.
Phillips is silent on wherein the locking mechanism comprises a plurality of teeth and a pawl configured to engage the teeth.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tension lock of Phillips to be a pawl/teeth system as taught by Miles et al in order to have a quick and easily controlled release (Miles col 5 ln 10-20).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Henderson (US 2005/0003938).
With respect to claim 18, Phillips discloses A spinal traction device, comprising: a harness configured to be secured to a user proximate the user's hips (Fig 2, harness 40); a flexible tension member coupled to the harness (Fig 2, tension member 28); and a support structure configured to support the flexible tension member such that the 5user's hips are supported above the user's upper body and at least a portion of the user's upper body weight serves to traction at least a portion of the user's spine (Fig 1, support structure 12), the support structure having a flexible tension member support configured to interface with the flexible tension member and facilitate movement of the flexible tension 10member relative to the flexible tension member support (Fig 1, tension member support 20/32), a leg extending from the flexible tension member support (Fig 1, legs 16/16/16/16), and a movable anchor associated with and movable relative to the leg (Fig 1, moveable anchor 24), wherein the movable anchor is coupled to an end of the flexible tension member … movable anchor relative to the leg causes a 15vertical position of the harness to change thereby adjusting the traction of the spine (col 2 ln 60-65; each of the bar ends are an anchor to the respective tension member 28/28, Annotated Fig 3, movement of the anchors 24 by the wheel 26 results in movement of the harness as the tension members wind around the respective anchor portions).
Phillips is silent on such that translation of the movable anchor relative to the leg causes a 15vertical position of the harness to change.
Henderson teaches an analogous tension system having a support 25 that is moveable and tensioned via an analogous cable system 26 comprising a pulley 27 (Fig 1, [0083]) such that translation of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tension system and anchors of Phillips to be translatable locking pins along the legs as taught by Henderson as this locking system allows for a range of adjustments which would allow for more support positioning choices (Henderson [00084]). 
With respect to claim 20, Phillips discloses The spinal traction device of claim 1, wherein the stabilization legs comprise first and second legs configured to be located on left and right sides of the user, respectively (Annotated Fig 1, first and second legs are left and right legs).
Phillips is silent on the harness height adjustment mechanism comprises first and second movable anchors disposed on and translatable relative to the first and second legs, respectively, and the first and second flexible tension members are coupled to the first and second movable anchors, respectively.
Henderson teaches an analogous tension system having a support 25 that is moveable and tensioned via an analogous cable system 26 comprising a pulley 27 (Fig 1, [0083]) wherein the stabilization legs comprise first and second legs (Fig 1, legs 17 and other leg 17) configured to be located on left and right sides of the user (Fig 3A, shown), respectively, the support height adjustment mechanism comprises first and second movable anchors (Fig 1, first and second anchors are locking pins 28 and 28 on each respective leg, [0084], moveable along the leg to engage the apertures 34) disposed on and translatable relative to the first and second legs (Fig 1, ), respectively, and the first and second flexible tension members are coupled to the first and second movable anchors, respectively (Fig 2, first and second tension members being the cables 26 on either side of the support 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tension system and anchors of Phillips to be translatable locking pins along the legs as taught by Henderson as this locking system allows for a range of adjustments which would allow for more support positioning choices (Henderson [00084]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Rush (US 3800787).
With respect to claim 19, Phillips discloses The spinal traction device of claim 4, wherein the lower extremity support member comprises [a] support member coupled to the calf support platform (Fig 2, cables 46 are a support member) and the calf support platform comprising a left calf rest (Annotated Fig 1, left calf rest section) extending from the adjustable support member in a first direction (Annotated Fig 1, Annotated Fig 2, support member 46 connects to calf rest in the center, thus each of the left and right calf rest extend in an upper and lower direction relative to the support member 26, first direction interpreted to be the upper direction) and a right calf rest (Annotated Fig 1, right calf rest section) extending from the adjustable support member in a second direction that is opposite the first direction (Annotated Fig 1, Annotated Fig 2, support member 46 connects to calf rest in the center, thus each of the left and right calf rest extend in an upper and lower direction relative to the support member 26, second direction interpreted to be the lower direction)
Phillips is silent on the support member being an adjustable support member pivotally coupled to the calf support platform, the adjustable support member comprising a height adjustment mechanism.
Rush teaches an analogous traction device having a belted system 78 and additionally having an adjustable support member 37/38 (Fig 1, both cables together make up the support member) pivotally coupled (Fig 3, Fig 6, coupling shown would allow for a pivot at hole 52) to the calf support platform 50, the adjustable support member comprising a height adjustment mechanism (Fig 1, Fig 4, height adjustment via rings 40) and the calf support platform comprising a left calf rest extending from the adjustable support member in a first direction and a right calf rest extending from the adjustable support member in a second direction that is opposite the first direction (Fig 2, support member 37/38 connects to calf rest at board 50 and hole 52, thus each of the left and right calf rest cushion extend in an upper and lower direction relative to the support member at hole 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support member of Phillips to be adjustable as taught by Rush as adjustments allow for the calf rest to reside at the desired height (Rush col 3 ln 5-10) and best fit the individual user (Rush col 1 ln 55-60).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ADAM BAKER/Examiner, Art Unit 3786                                                                                                                                                                                                        
/KERI J NELSON/Primary Examiner, Art Unit 3786